TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00451-CV



                                   Andrea R. Biller, Appellant

                                                 v.

            NNN 1 & 2 Met Center 1, LLC; NNN 1 & 2 Met Center 2, LLC;
            NNN 1 & 2 Met Center 3, LLC; NNN 1 & 2 Met Center 4, LLC;
            NNN 1 & 2 Met Center 5, LLC; NNN 1 & 2 Met Center 7, LLC;
           NNN 1 & 2 Met Center 10, LLC; NNN 1 & 2 Met Center 11, LLC;
           NNN 1 & 2 Met Center 12, LLC; NNN 1 & 2 Met Center 13, LLC;
           NNN 1 & 2 Met Center 17, LLC; NNN 1 & 2 Met Center 18, LLC;
           NNN 1 & 2 Met Center 19, LLC; NNN 1 & 2 Met Center 20, LLC;
           NNN 1 & 2 Met Center 21, LLC; NNN 1 & 2 Met Center 22, LLC;
      NNN 1 & 2 Met Center 23, LLC; and Lexington Insurance Company, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
    NO. D-1-GN-12-002595, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed a joint status report in this abated appeal requesting that we

continue the abatement of this appeal pending continuing settlement negotiations. We abate the

appeal until June 4, 2014. All appellate deadlines will be tolled during the period of abatement. The

parties shall submit either a motion to reinstate or a joint status report concerning the status of

settlement negotiations no later than June 4, 2014.
                                            _____________________________________________

                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Field

Abated

Filed: May 9, 2014




                                               2